                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     February 11, 2020

VIA ECF


                                                            MEMO ENDORSED
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
Email: Failla_NYSDChambers@nysd.uscourts.gov

       Re:    United States v. Dawei Huang, 18 Cr. 57 (KPF)

Dear Judge Failla:

        The Government writes to inform the Court that the Government has terminated its
cooperation agreement with the defendant. The Government respectfully requests that the Court
set a sentencing date.

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney

                                            By:      s/
                                                  Lara Pomerantz
                                                  Alexandra Rothman
                                                  Sheb Swett
                                                  Assistant United States Attorneys
                                                  (212) 637-2343/-2580/-6522

   cc: Ian Marcus Amelkin, Esq. (via ECF)
Application GRANTED. The current sentencing control date of October 27, 2020,
is hereby ADJOURNED. Defendant's sentencing is scheduled for June 18, 2020, at
3:00 p.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley
Square, New York, New York. Defendant's sentencing submission will be due on
or before June 4, 2020, and the Government's sentencing submission will be due
on or before June 11, 2020. The Court will order a Presentence Investigation
Report separately.

Dated:   February 11, 2020            SO ORDERED.
         New York, New York




                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
